

116 HR 7247 IH: Integrated Energy Systems Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7247IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Fulcher (for himself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo require the Secretary of Energy to establish an integrated energy systems research, development, and demonstration program, and for other purposes.1.Short titleThis Act may be cited as the Integrated Energy Systems Act of 2020.2.Integrated energy systems program(a)DefinitionsIn this section:(1)ProgramThe term program means the Integrated Energy Systems Program established under subsection (b)(1).(2)SecretaryThe term Secretary means the Secretary of Energy.(b)Establishment(1)In generalThe Secretary shall establish a program, to be known as the Integrated Energy Systems Program—(A)to maximize energy production and efficiency;(B)to develop energy systems involving the integration of nuclear energy with renewable energy, fossil energy, and energy storage; and(C)to expand the use of emissions-reducing energy technologies into nonelectric sectors to achieve significant reductions in environmental emissions.(2)Program administration; partnersThe program shall be carried out by the Undersecretary of Energy, in partnership with—(A)relevant offices within the Department of Energy;(B)National Laboratories;(C)institutions of higher education; and(D)the private sector.(3)Goals and milestonesThe Secretary shall establish quantitative goals and milestones for the program.(c)Research areasResearch areas under the program may include—(1)technology innovation to further the expansion of emissions-reducing energy technologies to accommodate a modern, resilient grid system by—(A)effectively leveraging multiple energy sources;(B)enhancing and streamlining engineering design;(C)carrying out process demonstrations to optimize performance; and(D)streamlining regulatory review;(2)advanced power cycles, energy extraction, and processing of complex hydrocarbons to produce high-value chemicals;(3)efficient use of emissions-reducing energy technologies for hydrogen production to support transportation and industrial needs;(4)enhancement and acceleration of domestic manufacturing and desalinization technologies and processes by optimally using clean energy sources;(5)more effective thermal energy use, transport, and storage;(6)the demonstration of nuclear energy delivery for—(A)the production of chemicals, metals, and fuels;(B)the capture, use, and storage of carbon;(C)renewable integration with an integrated energy system; and(D)conversion of carbon feedstock, such as coal, biomass, natural gas, and refuse waste, to higher value nonelectric commodities;(7)the development of new analysis capabilities to identify the best ways—(A)to leverage multiple energy sources in a given region; and(B)to quantify the benefits of integrated energy systems; and(8)any other area that, as determined by the Secretary, meets the purpose and goals of the program.(d)GrantsThe Secretary may award grants under the program to support the goals of the program.3.Report on duplicative programsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report identifying any program that is duplicative of the program established under section 2(b)(1).